No. 99-20569
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 99-20569
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

FREDERICK LLOYD HAUGHTON,
also known as Frederick L. Haughton,
also known as F.L. Haughton, also
known as F. Haughton,

                                         Defendant-Appellant.
                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CR-72-1
                       --------------------
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Frederick

Lloyd Haughton has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Haughton has received a copy of counsel’s motion and brief and

has not filed a response to the motion to withdraw.    Our

independent review of counsel’s brief and the record discloses no

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                No. 99-20569
                     -2-

CIR. R. 42.2.